Case: 15-40894      Document: 00513951816         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                      No. 15-40894                                  FILED
                                                                                April 13, 2017

RAYMOND CHARLES JACKSON,                                                       Lyle W. Cayce
                                                                                    Clerk
                                                 Plaintiff-Appellant

v.

BRYAN COLLIER, MICHAEL ROESLER; DALE R. WHITE; DALE L.
DAWSON; JACQUELINE J. SANDERS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:12-CV-315


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Raymond Charles Jackson, Texas prisoner # 1570860, seeks to proceed
in forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous and for failure to state a claim. See 28 U.S.C.
§ 1915(b)(1), (e)(2)(B)(1). According to Jackson, the defendants violated his
Eighth Amendment rights by failing to properly install and monitor the
condition of 30-year-old ductwork in the Officer’s Dining Room. According to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40894    Document: 00513951816     Page: 2   Date Filed: 04/13/2017


                                 No. 15-40894

Jackson, he was working in the Dining Room when the ductwork suddenly
came loose and struck him in the head, causing a large wound. We grant
Jackson’s motion to file a supplemental memorandum in support of his motion
and have considered the supplemental memorandum outlining his arguments
for appeal.
      Jackson has failed to allege facts showing that the defendants were
aware of facts from which they could infer that the ductwork was dangerous
and that they did, in fact, draw the inference. See Farmer v. Brennan, 511 U.S.
825, 837 (1994); Gobert v. Caldwell, 463 F.3d 339, 345-46 (5th Cir. 2006).
Moreover, Jackson does not advance his case with his barebones assertion of a
prior similar “kind of incident,” of unspecified cause and resulting in
unspecified injury. See id. Aside from conclusory, and therefore insufficient,
assertions of knowledge, Jackson has presented only a complaint of negligence.
See Marsh v. Jones, 53 F.3d 707, 711-12 (5th Cir. 1995). Jackson has shown
no error in the district court’s dismissal of his claim. See Samford v. Dretke,
562 F.3d 674, 678 (5th Cir. 2009).
      For the reasons set forth above, we deny the motion to proceed IFP on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). We likewise
deny Jackson’s motion for appointment of counsel. See Ulmer v. Chancellor,
691 F.2d 209, 212-13 (5th Cir. 1982). We dismiss the appeal as frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      This court’s dismissal of this appeal as frivolous and the district court’s
dismissal count as strikes for purposes of § 1915(g).         See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Jackson is cautioned that
once he accumulates three strikes, he may not proceed IFP in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).



                                       2
   Case: 15-40894   Document: 00513951816   Page: 3   Date Filed: 04/13/2017


                             No. 15-40894

    MOTION TO FILE SUPPLEMENTAL MEMORANDUM IN SUPPORT
GRANTED; MOTION FOR LEAVE TO PROCEED IFP DENIED; MOTION
FOR APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED;
SANCTION WARNING ISSUED.




                                   3